Title: To Benjamin Franklin from Paul Strattmann, 5 March 1784
From: Strattmann, Paul
To: Franklin, Benjamin



Monsieur!
Paris rüe Plâtriere No. 14. ce 5. Mars. 1784.

J’ai l’honneur, de vous envoyer le catalogue de la bibliotheque de M. le Duc de la Valliere, et de vous prier, d’en disposer éntiérement à vôtre plaisir; les feuillets des vacations, que j’ai joint au tome premier, vous indiqueront les numeros des livres, qui viennent d’être vendus; si j’etois assez heureux, de pouvoir me ranger au nombre de vos serviteurs, et vous vouliez bien disposer de mes services en tout ce, qui dependra de moi, vous obligerez infiniment celui, qui est avec un attachement sans égal, et avec un profond respect votre très humble et très obeissant

Paul Strattmann.

